Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-7 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suction port must be shown (see claim 1, in 35 USC § 112 rejection) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " pair of rotating members disposed between the suction port and at least one of the recording medium outlet and the recording medium reverse port” and “blower disposed in the suction duct and configured to suck air from the recording medium ejection device to the suction port”, however, it is not clear, based on suction port. 

Claim(s) 2-7 is/ are rejected by virtue of their dependency on claim 1.

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-2 is/ are rejected under U.S.C. 103 as being unpatentable over Hideo. (JP 2021-021021884) in view of Hirohisa et al. (hereinafter Hirohisa, JP 2016-206611).  
For claim 1: Hideo discloses an image forming apparatus configured to perform simplex printing and duplex printing (page 7), the apparatus comprising: 
a recording medium ejection device, fig. 5 including: 
a recording medium outlet (discharge rollers 16, fig. 5) through which a recording medium is to be ejected outside of the image forming apparatus (page 6), and 
a recording medium reverse port 27, fig. 5 through which a part of the recording medium is to be ejected outside of the image forming apparatus to reverse the recording medium in the duplex printing, (reverse rollers 17, page 8); and 
a suction duct 54 (“the suction duct to suck (blow) air”, applicant’s specification page 7) having a suction port (some/ any duct opening - as defined by applicant’s specification page 3), figs. 3, 5 configured to suck (blow, see above) air, (page 9); 
a blower 50, fig. 3 disposed in the suction duct, fig. 3; and 
a pair of rotating members 17 disposed between the suction port (some/ any port, e.g. 52) and the recording medium reverse port 27, fig. 5, the pair of rotating members 17 being configured to reverse both sides of the recording medium in the duplex printing, (Abstract).
	Hideo is silent so as to the blower is configured to suck air from the recording medium ejection device to the suction port.
	Hirohisa discloses a blower 42, fig. 1 that is configured to suck air from the recording medium ejection device to the suction port 53, fig. 1.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a direction of an air flow (from suction port to the recording medium ejection device) as taught by Hideo for an opposite direction of an air flow (from the recording medium ejection device to the suction port), since the Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another (suction fan for blowing fan or vice versa) to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007). In addition the Examiner notes that 

For claim 2: Hideo discloses a fixing device 14, fig. 5 configured to fix an image on the recording medium (Abstract), wherein the suction duct is configured to suck air around the fixing device, figs. 2-6.

Claim(s) 7 is/ are rejected under U.S.C. 103 as being unpatentable over Hideo and Hirohisa, as applied to claim(s) 1-2 above, in view of Yamaguchi et al. (hereinafter Yamaguchi, US 2012/ 0087693). 
For claim 7: Hideo and Hirohisa disclose the suction duct and the suction port. 

Yamaguchi discloses a filter (241, 242) included in a suction duct 200 and is configured to discharge air sucked from a suction port, outside of an image forming apparatus [0005, 0042-0043, 0057], fig. 5.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Hideo and Hirohisa, so as to have the filter included in the suction duct and configured to discharge air sucked from the suction port, outside of the image forming apparatus, as taught by Yamaguchi, in order to capture waste, ozone and volatile organic compounds.

Allowable Subject Matter
Claims 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable by virtue of their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852